DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The foreign priority date of 9-30-15 has been applied in view of applicant’s submission of an English translation of the Japanese-language foreign priority document.
Applicant's 6-6-22 arguments vis-à-vis 35 U.S.C. 112 rejections, simply stating that the rejections were addressed by the 6-6-22 claim amendments, have been fully considered.  While said rejections are withdrawn, the amendments necessitated new rejections, appearing below.
Applicant's 6-6-22 arguments vis-à-vis 35 U.S.C. 103 rejections employing Hirata et al., US 2014/0234192 (published 8/21/14) (“Hirata”) as the primary reference therefor, stating in pertinent part that the claimed components in the claimed concentration ranges evince an unexpected result of a significant reduction (by ~10%) in reboiler duty for regenerating the absorbent liquid (Remarks at p. 8), have been fully considered but are not persuasive.  As discussed further in the attached Interview Summary form, since no comparative data as to the relative reboiler duty achieved by employing an absorbent mixture comprising (Hirata’s) BEA, MDEA, and PZ in component concentrations both inside and outside the claimed ranges (especially vis-à-vis the 5wt% MDEA specifically employed by Hirata at par. 96), applicant’s assertion of unexpected results/criticality of the claimed component concentrations was not supported by sufficient evidence to be persuasive.  MPEP 716.02(d)II.  Even in extrapolating applicant’s Fig. 3’s dotted 3o linear monoamine’s graph leftwards, i.e. below 10wt% concentration, it did not appear that a significant difference in reboiler duty would result by employing 5wt% of 3o linear monoamine.  As such, applicants have not made the required showing “that the differences in results [between the application and the prior art] are in fact unexpected and unobvious and of both statistical and practical significance."  See Ex parte Gelles, 22 USPQ2d 1318, 1319 (BPAI 1992) (emphasis Examiner’s); Ex parte C, 27 USPQ2d 1492, 1497 (BPAI 1992) (citing Gelles); MPEP 716.02(b) I.  Note also that the asserted reboiler duty values (i.e. achieved by the claimed components and concentrations) were not claimed; limitations appearing in the specification but not recited in the claims should not be read into the claims.  See MPEP 2145 VI, citing In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993); see also MPEP 2111.01 II.  Similarly, unclaimed limitations/subject matter cannot be relied upon to establish patentability.  See In re Self, 671 F.2d 1344, 1350 (CCPA 1982).  Said rejections, adjusted as necessitated by the 6-6-22 amendments, are re-asserted as proper.

Claim Interpretation
Claim 1’s recitation “which absorbs… from a gas” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976); Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See also MPEP 2111.02 II, citing Kropa v. Robie and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  Intended-use language within the body of a claim likewise raises a question/doubt as to the limiting effect thereof.  See MPEP 2103 I. C.  Additionally and/or alternatively, the quoted recitation is regarded as a mere property recitation, which will necessarily be present in any composition that meets the claimed structural limitations, regardless of whether or not the specific property is also recited.  MPEP 2112 I & 2112.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 8 are rejected under 35 U.S.C. 112(b)/2nd par. as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5 and 8 depend from claim 1 and recite “wherein the tertiary linear monoamine is at least one selected from… N-butyldiethanolamine,” but claim 1 does not provide antecedent basis for N-butyldiethanolamine.  Claims 5 and 8 are thus rendered indefinite and rejected under 35 U.S.C. 112(b)/2nd par. as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 1, 3, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al., US 2014/0234192 (published 8/21/14) (“Hirata”).  Regarding claims 1, 6-7, and 9-10, Hirata teaches a solution consisting of water, 45wt% BEA (2-n-butylaminoethanol, aka N-(butylamino)ethanol, a 2o linear monoamine), 5wt% PZ (piperazine, a 2o cyclic diamine), and 5wt% MDEA (N-methyldiethanolamine, a 3o linear monoamine).  See Hirata at, e.g., 30-33, 41-43, and 96 (Test Ex. 6); Table 1.  Notwithstanding the non-accordance of patentable weight to the preambular recitation “which absorbs… from a gas” as detailed above, Hirata’s solutions indeed absorb CO2 and/or H2S.  See id. at, e.g., par. 30, 104-105, and 112; Tables 1 and 3.  Although Hirata’s 2o linear monoamine concentration detailed above is above the claimed 30wt% maximum, Hirata teaches that its 2o linear monoamine may be employed in amounts of 30-55wt%.  See id. at, e.g., par. 15 and 49.  As such, despite the absence in Hirata of a specific example employing its 2o linear monoamine in an amount such as 30wt%, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ a desired wt% thereof, such as 30wt%, via routine experimentation: it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In doing so, even though the claimed 2o linear monoamine’s maximum concentration is “less than 30[wt%],” this does not confer patentability: a prima facie case of obviousness exists where the claimed and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (or results).  MPEP 2144.05 I; Titanium Metals Co. of Am. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985); Accord, In re Kirsch, Barnby, and Potts, 182 USPQ 286, 290 (CCPA 1974) (finding that prior art teachings lying slightly outside of a claimed range nevertheless negate non-obviousness, especially in the absence of any criticality statements regarding the claimed range).  Indeed, “less than 30[wt%]” includes 29.9999999999999wt%, a trivial/trifling difference from 30wt% (and certainly not great enough for those of skill in the art to expect it to have different properties from an otherwise-equivalent solution comprising 30wt% of the 2o linear monoamine).  Hirata’s 45wt% BEA (employing 30wt% BEA being prima facie obvious as detailed above) is more than its 5wt% PZ.  See Hirata at, e.g., par. 96; Table 1 (Test Ex. 6).  While Hirata’s 5wt% MDEA (the replacement of which with EDEA or nBDEA being prima facie obvious as detailed above) equals its PZ concentration rather than being greater than its PZ as claimed, this does not confer patentability: a prima facie case of obviousness exists where the claimed and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (or results).  MPEP 2144.05 I; Titanium Metals; Accord, In re Kirsch, Barnby, and Potts.  Indeed, the claimed [MDEA/EDEA/nBDEA] > [PZ] would be met by employing either 5.00000001wt% MDEA/EDEA/nBDEA and 5wt% PZ, or 5wt% MDEA/EDEA/nBDEA and 4.99999999wt% PZ, both of which being a trivial/trifling difference from Hirata’s specifically-taught equal concentrations thereof (and certainly not great enough for those of skill in the art to expect different properties from Hirata’s otherwise-equivalent solution comprising 5wt% of its PZ and 5wt% of MDEA/EDEA/nBDEA).  The obviousness of employing the relevant components in the claimed concentration hierarchy is further supported by Hirata’s teaching that 1-15wt% of its 2o cyclic diamine (i.e. PZ) and 1-15wt% of its straight chain amine with high steric hindrance (i.e. MDEA/EDEA/nBDEA) may be employed, indicating that the concentrations of said components can be adjusted within said ranges as desired.  See Hirata at, e.g., par. 15, 20, and 49.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ absolute concentrations, and hierarchical concentrations, of PZ and MDEA/EDEA/nBDEA, such as in the claimed hierarchical concentration relationship, via routine experimentation.  MPEP 2144.05, citing In re Aller.  Lastly, note that Hirata teaches the appropriateness of employing 1-15wt% of its 2o cyclic diamine (i.e. PZ) and 1-15wt% of its straight chain amine with high steric hindrance (i.e. MDEA), indicating that the concentrations of said components can be adjusted within said ranges as desired.  See Hirata at, e.g., par. 15, 20, and 49.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ascertain and employ concentrations of PZ and MDEA, such as 10-15wt% (within both the claimed ranges and Hirata’s taught appropriate ranges), via routine experimentation.  MPEP 2144.05, citing In re Aller.
Regarding claim 3, Hirata’s BEA can be employed in concentrations of 30-55wt%, rendering it prima facie obvious to employ any concentration thereof within such a range.  See Hirata at, e.g., par. 15 and 49; MPEP 2144.05.  Employing 30wt% of BEA is considered to be close enough to the claimed max. of 28wt% as to render the latter prima facie obvious because the properties of the resulting solution would reasonably be expected to be the same or at least substantially similar to a solution employing 28wt% BEA as embraced by the claim: a prima facie case of obviousness exists where the claimed and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (or results).  MPEP 2144.05 I; Titanium Metals; Accord, In re Kirsch, Barnby, and Potts.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata as illustrated by the 1994 Aldrich MSDS for N-ethyldiethanolamine (“Aldrich”)1 and the 2010 ThermoFisher Scientific SDS for N-n-butyldiethanolamine (“TFS”)2.  Regarding claims 5 and 8, although Hirata’s MDEA is not one of the claimed 3o linear monoamines, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ N-ethyldiethanolamine (“EDEA”) or N-n-butyldiethanolamine (“nBDEA”) instead of Hirata’s MDEA, as EDEA and nBDEA are mere homologs of MDEA and thus would reasonably have been considered by those in the art to have similar properties/performance thereto.  MPEP 2144.09 I-II.  The obviousness of employing EDEA or nBDEA in Hirata’s solution is further supported by the fact that EDEA and nBDEA were commercially available (i.e. their syntheses were known) in the art before the effective filing date of the claimed invention.  See Aldrich at, e.g., p. 1 (showing the “PRODUCT #” of EDEA, indicating that the material was for sale); TFS at, e.g., p. 1 (showing the “Cat[alog] No.” of nBDEA, indicating that the material was for sale); MPEP 2144.09 IV.

Claim Objection/Potentially Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Hirata, the most pertinent prior art of record, teaches a maximum concentration of 15wt% for its “straight chain amine group with high steric hindrance” (e.g. MDEA; see Hirata at, e.g., par. 15, 41-43, and 49), too remote from the claim’s 20wt% minimum to render the claimed range prima facie obvious.

Conclusion
In view of the finality of this Office Action, see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9/30/2023.
Applicant's amendment necessitated the/any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ September 29, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Aldrich is not meant to be combined with Hirata; it is cited to show that N-ethyldiethanolamine was commercially available (i.e. its synthesis was known) in the art before the effective filing date of the claimed invention.
        2 See fn. 1, above, vis-à-vis TFS’ SDS for N-n-butyldiethanolamine.